 



         

Exhibit 10.1
THIRD AMENDMENT
TO
EMPLOYMENT AGREEMENT
THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (this “ Amendment ”) is executed
and delivered effective February 28, 2008, by and between Endocare, Inc., a
Delaware corporation (the“ Company ”), and Craig T. Davenport, an individual
resident of the State of California (“ Employee ”).
RECITALS
     WHEREAS, the Company and Employee previously executed and delivered an
Employment Agreement, dated December 15, 2003 (the “ Original Agreement ”); and
     WHEREAS, the Original Agreement was subsequently amended by the First
Amendment, dated April 28, 2005, and the Second Amendment, dated September 19,
2007 (collectively, the “ Prior Amendments ,” and together with the Original
Agreement, the “ Employment Agreement ”); and
     WHEREAS, the Company and Employee now wish to amend the Employment
Agreement as described below;
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the Company and Employee, intending to be legally bound, hereby agree as
follows:
     1. Section 2(c) of the Employment Agreement is hereby amended to change the
definition of “Target Bonus” from eighty-five percent (85%) of the Base Salary
to sixty-five percent (65%) of the Base Salary.
     2. Except as provided above in this Amendment, all terms, covenants and
conditions in the Employment Agreement shall remain in full force and effect and
shall not be affected by this Amendment.
     3. This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original and all of which shall be taken together shall
deemed to be one instrument.
     IN WITNESS WHEREOF, the parties hereby execute and deliver this Third
Amendment to Employment Agreement as of the date first above written.

              ENDOCARE, INC.       EMPLOYEE:
 
       
By:
  /s/ Eric S. Kentor       /s/ Craig T. Davenport
 
           
 
  Eric S. Kentor       Craig T. Davenport
 
  Compensation Committee Chairman        

